Citation Nr: 1001755	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-39 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), a 
depressive disorder, and a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In March 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further notification, 
development, and readjudication of the claim.  The requested 
action has been completed, and the case has been returned to 
the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.   

The Veteran's claim on appeal was previously characterized as 
a claim of service connection for PTSD.  However, while on 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) addressed a case involving the scope of filed 
claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The 
Court held that a claim is not limited to the diagnosis 
identified by the Veteran.  More precisely, a claim is for a 
disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the 
claim; (2) the symptoms the claimant describes; and (3) the 
information the claimant submits or that [VA] obtains in 
support of the claim.  A review of the claims file shows that 
the Veteran has been variously diagnosed as having PTSD, 
schizoaffective disorder, and depressive disorder.  The Board 
therefore finds that the Veteran's claim is not limited 
solely to PTSD.  Instead, the claim is properly characterized 
broadly as a claim of service connection for an acquired 
psychiatric disorder, to include PTSD, a depressive disorder, 
and a schizoaffective disorder.

Recognition is given to the fact that, on recent VA 
examination, the Veteran was diagnosed as only having a 
personality disorder, and that  PTSD was specifically ruled-
out as being a psychiatric diagnosis.  Generally, a 
personality disorder is not considered a disease or injury 
for VA compensation purposes, and, therefore, is not eligible 
for service connection. See 38 C.F.R. § 3.303(c) (2009).  
However, as noted, the record contains VA treatment records 
indicating that the Veteran was treated for PTSD, a 
depressive disorder, and a schizoaffective disorder either 
during the appeals period or shortly before the Veteran filed 
his claim.  In this regard, the Court held that the 
requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim even if resolved prior to VA's final adjudication.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).

Under it's duty to assist, VA must provide a compensation and 
pension examination to a Veteran when the information and 
evidence of record (1) contains competent lay or medical 
evidence of a currently diagnosed disability; (2) establishes 
that the Veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease listed in 
38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during 
the applicable presumptive period if the Veteran has the 
required service to trigger the presumption; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Given the 
change in the characterization of the issue on appeal as per 
Clemons and questions as to the true nature of the Veteran's 
psychiatric health, the Board finds that another VA 
examination is required.




Finally, while on remand, additional efforts should be made 
to verify the Veteran's purported stressor of being present 
during a truck fire caring a nuclear device.  Specifically, 
the RO should obtain the unit records from the 50th Ordinance 
Company from November 1950, if such exist.  Base fire 
department records for the 50th Ordinance Company from 
November 195 should also be obtained, if such exist.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the unit records from the 50th 
Ordinance Company from November 1950, 
if such exist.  Base fire department 
records from the 50th Ordinance Company 
from November 1950 (Ft. Carson) should 
also be obtained.  Any negative 
development should be properly 
memorialized, to include providing the 
Veteran notice of the same.

2	The Veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of any 
psychiatric disorder he may have or may 
have had at any time during the appeal 
period from an examiner who has not yet 
examined the Veteran.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically state 
what psychiatric disorder the Veteran 
is diagnosed with, if any, and whether 
or not that psychiatric disorder is at 
least as likely as not (i.e., 
probability of 50 percent or greater) 
etiologically related to the Veteran's 
period of active military service or 
any incident related thereto.  The 
examiner should also state whether the 
Veteran was diagnosed with any 
psychiatric disorder at any point 
during the appeals period and, if so, 
whether that disorder is at least as 
likely as not etiologically related to 
the Veteran's period of active military 
service or any incident related 
thereto.  Rationale should be provided 
for all opinions.

If the examiner is unable to give such 
an opinion without resorting to mere 
speculation, the examiner should state 
so and give the reasons why he or she 
cannot give such an opinion.   

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


